Exhibit 10.2

 

Amendment #1 to 2004 EMPLOYEE STOCK PURCHASE PLAN dated September 14, 2005

 

Section 6 of the 2004 Employee Stock Purchase Plan is deleted in its entirety
and replaced by the following:

 

“ 6. Deduction Changes. An employee may decrease his payroll deduction one or
more times during any Plan Period, and may discontinue his payroll deduction
during any Plan Period, by filing a new payroll deduction authorization form.
However, an employee may not increase his payroll deduction during a Plan
Period. If an employee elects to discontinue his payroll deductions during a
Plan Period, but does not elect to withdraw his funds pursuant to Section 8
hereof, funds deducted prior to his election to discontinue will be applied to
the purchase of Common Stock on the Exercise Date (as defined below).”